Order, Family Court, New York County (Leah Ruth Marks, J.), entered on or about May 12, 1988, which terminated respondent father’s parental rights of Christina Jeanette C. and awarded custody and guardianship of said child to the Commissioner of Social Services for the purpose of placing said child for adoption with her foster parents, unanimously affirmed, without costs.
Respondent contends that petitioner failed to prove that it exercised diligent efforts to strengthen his relationship with his three-year-old child. To the contrary, the evidence clearly demonstrates that the agency diligently attempted to reunite respondent with his daughter, but that he failed to plan for her return and regularly failed to maintain contact with her, only visiting his child five times between December 1987 and October 1988, despite numerous scheduled visits. The agency repeatedly attempted to help respondent overcome his drug problem, a major barrier preventing discharge of his child from foster care, but respondent refused the agency’s aid. Notably, the agency also explored the possibility of placing respondent’s daughter with his sister, but she never formally decided to take Christina into her home.
Under the circumstances, in light of respondent’s failure to realistically plan for the future of his daughter and in light of his failure to regularly keep in contact with her, there was a sufficient basis to support a determination of permanent neglect. (Matter of Star Leslie W., 63 NY2d 136.) Moreover, the evidence establishes that the best interest of Christina would be served by a termination of respondent’s parental rights so that she can be freed for adoption by her foster parents, with whom Christina has lived for almost her entire life.
While respondent alternatively requests a suspended judg*352ment, he has not demonstrated that he has taken any steps to ameliorate the conditions which led to Christina’s placement in the first place. Concur—Rosenberger, J. P., Asch, Kassal, Wallach and Smith, JJ.